Name: Commission Regulation (EC) No 2331/97 of 25 November 1997 on special conditions for granting export refunds on certain pigmeat products
 Type: Regulation
 Subject Matter: health;  trade policy;  animal product;  foodstuff
 Date Published: nan

 Avis juridique important|31997R2331Commission Regulation (EC) No 2331/97 of 25 November 1997 on special conditions for granting export refunds on certain pigmeat products Official Journal L 323 , 26/11/1997 P. 0019 - 0022COMMISSION REGULATION (EC) No 2331/97 of 25 November 1997 on special conditions for granting export refunds on certain pigmeat productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Articles 13 (12) and 22 thereof,Having regard to Council Regulation (EEC) No 386/90 of 12 February 1990 on the monitoring carried out at the time of export of agricultural products receiving refunds or other amounts (3), as amended by Regulation (EC) No 163/94 (4), and in particular Article 6 thereof,Whereas Article 13 of Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (5), as last amended by Regulation (EC) No 2114/97 (6), provides that no refund is to be granted where the products or goods are not of sound and fair marketable quality in the form in which they are exported;Whereas such requirements have nevertheless proved insufficient to ensure that uniform conditions apply when refunds are paid on some of the products listed in Article 1 (1) of Regulation (EEC) No 2759/75;Whereas additional conditions relating to products of average quality and enabling the payment of refunds on products of inferior quality to be refused should consequently be laid down at Community level;Whereas provision should be made for an additional quality in the case of products falling within CN codes 1601 00 99 and 1602 49 19, not containing poultrymeat and for which the quality criteria should be set high in order to limit any refunds granted to such products where the quantities covered by export licence applications exceed or are likely to exceed traditional quantities;Whereas it is essential to make provision for checks to ensure compliance with this Regulation; whereas such checks are to be conducted pursuant to Commission Regulation (EC) No 2221/95 of 20 September 1995 laying down detailed rules for the application of Council Regulation (EEC) No 386/90 as regards physical checks carried out at the time of export of agricultural products qualifying for refunds (7), as amended by Regulation (EC) No 1167/97 (8), and must in particular include an organoleptic examination and physical and chemcal analyses; whereas applications for refunds must accordingly be accompanied by a written declaration to the effect that the products in question meet the requirements laid down herein;Whereas provision must be made for certain clearly defined analyses with a view to ensuring standardization of the physical and chemical checks;Whereas, furthermore, there have been changes in the number of products on which refunds are granted and in the references to the various Regulations concerned; whereas, for the sake of simpler administration, Commission Regulation (EEC) No 171/78 of 30 January 1978 on special conditions for granting export refunds on certain pigmeat products (9), as last amended by Regulation (EEC) No 1526/92 (10), should accordingly be repealed;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1 1. Without prejudice to other Community provisions and in particular Regulation (EEC) No 3665/87, export refunds shall only be granted on the products listed in Annex I hereto where:(a) they meet the conditions laid down therein;and(b) box 44 of the export declaration bears the words 'goods complying with Regulation (EC) No 2331/97`.2. For the purposes of this Regulation, products manufactured for human consumption and suitable therefor by reason of the raw materials used, their preparation under satisfactory hygienic conditions and their packaging shall be deemed to be of sound and fair marketable quality within the meaning of Article 13 of Regulation (EEC) No 3665/87.Article 2 When the checks referred to in Article 5 of Regulation (EC) No 2221/95 are conducted, the checks on the products covered by this Regulation shall entail:(a) an organoleptic examination;and(b) physical and chemical analyses using the methods laid down in Annex II hereto.Article 3 Regulation (EEC) No 171/78 is hereby repealed.Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 December 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 November 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 282, 1. 11. 1975, p. 1.(2) OJ L 349, 31. 12. 1994, p. 105.(3) OJ L 42, 16. 2. 1990, p. 6.(4) OJ L 24, 29. 1. 1994, p. 2.(5) OJ L 351, 14. 12. 1987, p. 25.(6) OJ L 295, 29. 10. 1997, p. 3.(7) OJ L 224, 21. 9. 1995, p. 13.(8) OJ L 169, 27. 6. 1997, p. 12.(9) OJ L 25, 31. 1. 1978, p. 21.(10) OJ L 160, 13. 6. 1992, p. 12.ANNEX I Special conditions for granting export refunds on certain pigmeat products >TABLE>ANNEX II Methods of analysis (1) 1. Determination of protein contentThe protein content is taken to mean the nitrogen content multiplied by the factor 6,25. The nitrogen content must be determined according to ISO method 937-1978.2. Determination of water content in products falling within headings 1601 and 1602 of the combined nomenclatureThe water content must be determined according to ISO method 1442-1973.3. Calculation of extraneous water contentThe extraneous water content is given by the formula: a-4b, in which:a = water content,b = protein content.4. Determination of collagen contentThe collagen content is taken to mean the hydroxyproline content multiplied by the factor 8. The hydroxyproline content must be determined according to ISO method 3496-1978.(1) The methods of analysis referred to in this Annex are those applying on the date of entry into force of this Regulation, without prejudice to any subsequent amendment to such methods. They are published by the ISO Secretariat, 1 Rue de VarembÃ ©, Geneva, Switzerland.